Citation Nr: 1644099	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-36 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.

2.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) for the period from August 1, 2008, to April 8, 2009.

3.  Entitlement to a rating in excess of 50 percent for service-connected PTSD for the period from April 9, 2009 to January 25, 2011 and from April 1, 2011 to September 18, 2013.

4.  Entitlement to a rating in excess of 70 percent for service-connected PTSD for the period from September 19, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty from February 1995 to June 1995, and from June 2004 to November 2005.  Further, the record indicates he has had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated in September and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  By the September 2008 rating decision, the RO denied a rating in excess of 30 percent for the service-connected PTSD.  Thereafter, the October 2008 rating decision assigned a temporary total rating for the service-connected PTSD pursuant to 38 C.F.R. § 4.29, and effective from June 26, 2008.  This rating decision also found that the 30 percent rating was to be reinstated effective from August 1, 2008.  The Veteran appealed, contending that a higher rating was warranted.

A subsequent July 2009 Decision Review Officer (DRO) decision assigned a 70 percent rating for the Veteran's service-connected PTSD, effective from August 1, 2008, with the 30 percent rating being restored effective from December 9, 2008.

More recently, an August 2014 rating decision, in pertinent part, assigned a 70 percent rating for the Veteran's service-connected PTSD from September 19, 2013.  Thereafter, a February 2016 DRO decision assigned a 70 percent rating for the PTSD from December 9, 2008, to April 8, 2009; a 50 percent rating from April 9, 2009; a temporary total rating pursuant to 38 C.F.R. § 4.29 effective January 25, 2011 through March 31, 2011; a 50 percent rating being restored April 1, 2011; and a 70 percent rating from September 19, 2013.

The Board has construed the issues on the title page to reflect this development.

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

In September 2012, the Board, in pertinent part, found that the issue of entitlement to TDIU was part of the appeal in accord with the holding of in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also remanded the case for further development to include a new examination to evaluate the current nature and severity of the service-connected PTSD.  Such examinations were accomplished in December 2012 and June 2014, and all other development directed by the remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  On February 29, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal was requested regarding the appellate claim of entitlement to a TDIU.

2.  From April 9, 2009, to September 18, 2013 (excluding period of temporary total evaluation) the competent and credible evidence of record more nearly approximated than not the criteria of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

3.  Excluding the periods of temporary total evaluation, the competent and credible evidence does not reflect that during the pendency of this appeal the Veteran's service-connected PTSD has met or nearly approximated the criteria of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a rating of 70 percent for the period from April 9, 2009, September 18, 2013, are met (excluding the period of temporary total evaluation).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.132, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 70 percent for service-connected PTSD from August 1, 2008, are not met (excluding the period of temporary total evaluation).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.132, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board reiterates, as previously noted in the September 2012 remand, that the fact the Veteran has been assigned different ratings for his service-connected PTSD during the pendency of the appeal is consistent with the holding in Hart v. Mansfield, 21 Vet. App. 505 (2007) that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (Holding that at the time of an initial rating, "staged" ratings can be assigned for separate periods of time based on the facts found.).  

The Board also reiterates that, in general, the provisions of 38 C.F.R. § 3.105(e) require notice and a delay in implementation of a proposed rating reduction, and that no such action was taken in this case.  However, in O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) the Court held that in a "staged" rating context the provisions of 38 C.F.R. § 3.105(e) were not applicable.  Similarly, in Singleton v. Shinseki, 23 Vet. App. 376, 379 (2010) the Court held that 38 C.F.R. § 3.344 (Stabilization of disability evaluations) is not applicable in the "staged" rating context, for reasons similar to those expounded in Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009) in which the Federal Circuit held that 38 C.F.R. § 3.343 (Continuance of Total Disability Ratings) did not apply in a "staged" rating context).  The Court noted that "[n]othing in the plain text of the regulation [38 C.F.R. § 3.344 ] requires its application in the staged disability rating context."  Singleton, 23 Vet. App. at 379.  Thus, there is no prejudice to the Veteran in the manner in which he was assigned "staged" ratings in the context of this case.  

The Board further notes that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has been provided with multiple correspondence that informed him of the evidence needed to substantiate his appeal and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  In addition, he has had the opportunity to present evidence and argument in support of his appeal, to include at the June 2010 Board hearing.  Nothing indicates he has identified outstanding evidence pertinent to this appeal that has not been obtained or requested.  He was also accorded multiple VA examinations which evaluated his PTSD to include in September 2008, December 2012, and June 2014; and has not reported his PTSD has increased in severity since the most recent examination.  Moreover, he has not reported any deficiency in the notification or assistance he has received at this point, to include the June 2010 Board hearing or the most recent VA examination of June 2014.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal regarding the issue of entitlement to a TDIU via a statement received February 29, 2016.  Consequently, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.

PTSD

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson, supra, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  The Court has also held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, supra.  Here, the Veteran is already in receipt of such "staged" ratings for his service-connected PTSD.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  In relevant part, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

In this case, the Board finds that from April 9, 2009, to September 18, 2013 (excluding the period of temporary total evaluation) the competent and credible evidence of record more nearly approximated than not the criteria of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

The Board notes the Veteran has, in general, denied any current suicidal ideation during this time frame.  For example, the December 2012 VA examination found he had no current thoughts, plans, or intents of suicide; and that he had no prior suicide attempts.  However, it was noted that he did have a history of suicidal ideation.  This history is noted in outpatient treatment records as well, to include in January 2011.  

The Board also notes that while it does not appear the Veteran's PTSD has resulted in periods of violence, there are references to anger and irritability issues in outpatient treatment records, as well as the December 2012 VA examination.

The Board observes that the December 2012 VA examination found the Veteran to have panic attacks more than once a week, which is consistent with the current 50 percent evaluation in effect for that period.  Moreover, the examiner did not explicitly find the PTSD had resulted in near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  However, the Veteran appears to indicate that he did experience such episodes as a result of certain psychological triggers.  For example, during such triggers he would become anxious, tense, angry, and irritable; and when triggered he experienced daily panic attacks in which he had difficulty breathing, got sweaty, "muscles get tense" and had difficulty with his vision.  As a result, he often had to leave social situations, take a break at work, or pull over while driving

In addition, the December 2012 VA examination indicated  neglect of personal appearance and hygiene.  Specifically, the examiner found that the Veteran's hygiene and grooming was marginal and he was somewhat malodorous.  Moreover, the examiner explicitly found that the PTSD had resulted in difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.

In view of the foregoing, the Board finds that the Veteran did exhibit symptomatology associated with the criteria for a 70 percent rating.  He has also exhibited symptoms not explicitly referenced in the rating criteria.  

The Board also finds that the Veteran's symptoms resulted in the level of occupational and social impairment (excluding the period when a temporary total evaluation was in effect) so as to warrant the assignment of a higher rating.

The Veteran was married and had frequent employment.  For example, the record reflects he has been employed since at least May 2012 to present in a retail business selling tools.  However, there are also references to problems with family, co-workers, and supervisors.  

The Board also take note of the global assessment of functioning (GAF) scores the Veteran has been assigned.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Here, the record reflects the Veteran was predominantly assigned GAF scores in the 41 to 50 range during the period from April 2009 to September 2013.  For example, records from April 2009 include a GAF of 45; records from October 2009 include a GAF of 42; records from January 2010, May 2010, August 2010, and October 2010 include a GAF of 45; records from June 2012, August 2012, and November 2012 include a GAF of 50; and the December 2012 VA examination assigned a GAF of 45, as did records in March 2013.  More recent records have shown GAF scores in the 51 to 60 range, including a GAF of 55 in June 2013.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Diagnostic and Statistical Manual of Mental Disorders (DSM) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  

In view of the foregoing, it appears the Veteran has primarily been assigned scores reflecting serious impairment in occupational and social functioning, and are noted as including illustrative examples consistent with the symptoms associated with the 70 percent rating.  Granted, the December 2012 VA examiner indicated the Veteran's level of occupational an social impairment was best summarized as reduced reliability and productivity, which is consistent with the current 50 percent rating.  However, the examiner also stated that the Veteran's symptoms were in the moderate to severe range; which included severe impairment in his social functioning which had contributed to poor social and work relationships, difficulty managing his distress, inability to find pleasure in daily activities, difficulties working with people, maintaining a schedule, being effective on the job, and managing job requirements including customer service.  As such, it appears the Veteran had episodes where his PTSD was of greater severity than others, and in which his occupational and social impairment was more consistent with the criteria for a 70 percent rating.  The law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

For these reasons, the Veteran is entitled to a 70 percent rating for his service-connected PTSD from April 9, 2009, September 18, 2013, excluding the time when a temporary total evaluation was in effect.  

When applicable, the Board also finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 70 percent for his service-connected PTSD.  Excluding the period of temporary total evaluation, the competent and credible evidence does not reflect that the Veteran's service-connected PTSD has met or nearly approximated the criteria of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  There does not appear to be any indication of such symptoms in the treatment records or VA examinations of September 2008, December 2012, and June 2014. Rather, it appears the Veteran has generally denied delusions and hallucinations; and been found to be fully oriented.  In addition, the December 2012 VA examination found his thought process was logical and goal-directed; his speech was calm; he reported no history of obsessive or ritualistic behaviors; he responded appropriately to abstract proverbs; and his fund of knowledge was adequate.  Such findings are against the PTSD resulting in gross impairment in thought processes or communication; grossly inappropriate behavior; and the intermittent inability to perform activities of daily living.  Further, both the December 2012 and June 2014 VA examiner did not check boxes which listed the symptoms associated with the 100 percent rating criteria.

Additionally, a thorough review of the record does not reflect the Veteran has been assigned a GAF score indicative of total occupational and social impairment.  Moreover, none of the VA examinations made such a finding.  The most recent examination of June 2014 found his level of occupational and social impairment was best summarized as with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; i.e., it is consistent with the current 70 percent rating.  While the Veteran has had difficulties in family relations, as well as with co-workers and supervisors, he has remained married during the appeal and is employed.

For these reasons, the Board finds that, excluding periods of temporary total evaluation, the Veteran does not meet or nearly approximate the criteria for a 100 percent rating for his PTSD to include as a "staged" ratings.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

The appeal regarding the issue of entitlement to a TDIU is dismissed.

Excluding the periods of temporary total evaluation, a rating of 70 percent for the period from April 9, 2009, September 18, 2013, is granted; subject to the law and regulations governing the payment of monetary benefits.

Excluding the periods of temporary total evaluation, a rating in excess of 70 percent for service-connected PTSD from August 1, 2008, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


